Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered. 
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Applicant’s Representative, Myrna M. Schelling, to Examiner on 09/01/2022. 
Claim(s) 26, 34-35, 43-44 has/have been amended based on the received e-mail correspondence (see attached) from Myrna M. Schelling on 09/09/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim(s) 26-44 is/are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claim including at least:

From independent claims 26 and 44:
a second transmit encoder that receives the feedback and the second received samples from the first feedback decoder, and the information bits from the first buffer, the second transmit encoder outputting second encoded bits based on the information bits, the feedback, and the second received samples; and
a second receiver decoder that receives the second encoded bits and third received samples from the second transmit encoder and the first decoded bits and the CRC from the third buffer, the second receiver decoder generating second decoded bits.
	
From independent claim 35:
receiving, by a second transmit encoder, the feedback and the second received samples from the first feedback decoder, and the information bits from the first buffer;
outputting, by the second transmit encoder, second encoded bits based on the information bits, the feedback, and the second received samples; and
receiving, by a second receiver decoder, the second encoded bits and third received samples from the second transmit encoder and the first decoded bits and the CRC from the third buffer; and
generating, by the second receiver decoder, second decoded bits.

The closest prior art of record, Goutay et al. (Deep Reinforcement Learning Autoencoder with Noisy Feedback) discloses a system which learns to communicate real values over an unknown channel and without the need for any reliable link, and enables training of end-to-end communication systems without channel model and without an extra feedback link.

Kim et al. (Deepcode: Feedback Codes via Deep Learning) discloses neural network-driven encoders (with matching decoders) on the AWGN channel with (noisy) output feedback, and shows that architectural insights from simple communication channels with feedback when coupled with recurrent neural network architectures can discover novel codes.

O'Shea et al. (US 10,749,594 B1) discloses machine learning model and deployment of communication over an impaired RF channel, and RF transceivers which include a learned encoder and/or decoder network to communicate with each other through one or more spacecraft or ground stations.

Sadeghi et al. (MULTI-CHANNEL PROCESSING OF TURBO CODES) discloses parallel concatenated encoder, which can be designed for convolutional codes or block codes, and two multi-channel processing turbo decoding schemes in order to increase the performance and/or capacity of the turbo decoders.

However, none of the references discloses in detail 

From independent claims 26 and 44:
a second transmit encoder that receives the feedback and the second received samples from the first feedback decoder, and the information bits from the first buffer, the second transmit encoder outputting second encoded bits based on the information bits, the feedback, and the second received samples; and
a second receiver decoder that receives the second encoded bits and third received samples from the second transmit encoder and the first decoded bits and the CRC from the third buffer, the second receiver decoder generating second decoded bits.
	
From independent claim 35:
receiving, by a second transmit encoder, the feedback and the second received samples from the first feedback decoder, and the information bits from the first buffer;
outputting, by the second transmit encoder, second encoded bits based on the information bits, the feedback, and the second received samples; and
receiving, by a second receiver decoder, the second encoded bits and third received samples from the second transmit encoder and the first decoded bits and the CRC from the third buffer; and
generating, by the second receiver decoder, second decoded bits.

as in the claims for the purpose of processing artificial intelligence discovered codes by training an encoder neural network of a transmit encoder where the encoder neural network is optimized using a loss function applied to the decoded bits and the information bits to calculate a forward error correcting code.

In addition, the dependent claim(s) is/are also considered allowable since the dependent claim(s) is/are dependent on the independent claim(s) above which is/are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 26-44 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        

9/9/2022
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129